DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/09/2022 responsive to the Office Action filed 05/02/2022 has been entered. Claim 1 has been amended. Claims 8, 9 and 12-20 has been canceled. Claims 1-7, 10 and 11 are pending in this application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/09/2022 has been considered by the examiner.

Reasons for Allowance

Claims 1-7, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the reasons for allowance remain as noted in the Final Action (05/02/2022) where claim 9 is already indicated to be allowed. Claim 1 now includes this allowable subject matter. Namely, a primary reason why it is deemed novel and non-obvious is that while the prior art (Kokaisel et al., WO 2018/222475) teaches a mold (“600”) comprising a heat sink material (“the filler material 640”), and at least one heat sink recess defined in the mold member for accommodating the heat sink material therein for rapidly removing heat from the mold cavity when the mold member is used to injection mold a molded part, the at least one heat sink recess being defined only in the back side of the mold member and having an opening only at the back side of the mold member (Pa [0059] and Figs. 6A, 6C), and another prior art (Shim et al., US 2007/0187839) teaches the interlock section which is spaced apart from the opening and is spaced from the mold cavity, but none of the prior arts teaches that the interlock section is spaced from the mold cavity a distance sufficient to avoid melting of the fusible alloy disposed within the interlock section when the molded part is cooled within the mold member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742